13 Ill. App. 2d 56 (1957)
140 N.E.2d 541
People of the State of Illinois, Defendant in Error,
v.
Michael Janoski, Plaintiff in Error.
Gen. Nos. 11,036, 11,037, 11,038.
Illinois Appellate Court  Second District.
February 21, 1957.
Released for publication March 11, 1957.
Harry Fins, and Rudolph A. Vasalle, for appellant.
William L. Guild, State's Attorney, and William J. Bauer, Assistant State's Attorney, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE EOVALDI.
Judgment affirmed.
Not to be published in full.